UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4688
ABU JAMILAH SHAKUR,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                            (CR-00-76)

                      Submitted: March 20, 2001

                       Decided: April 3, 2001

    Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Charleston,
West Virginia, for Appellant. Rebecca A. Betts, United States Attor-
ney, John L. File, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SHAKUR
                              OPINION

PER CURIAM:

   Abu Jamilah Shakur appeals his conviction and sentence to 120
months confinement and three years supervised release for forcible
interference with a federal employee in performance of his official
duties in violation of 18 U.S.C. § 111 (1994). Shakur’s counsel filed
a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),
in which she represents that there are no arguable issues of merit in
this appeal. Nonetheless, in her brief, counsel addressed the possibil-
ity that the district court improperly denied Shakur a reduction at sen-
tencing based on his acceptance of responsibility. See U.S. Sentencing
Guidelines Manual § 3E1.1 (2000). Shakur filed a supplemental brief
alleging his guilty plea was involuntary because he was pressured into
entering a plea agreement by his attorney. Finding no merit to either
of these claims of error, and discovering no other reversible error in
our review of the record, we affirm Shakur’s conviction and sentence.

   Shakur’s claim that he was entitled to a downward departure at
sentencing for acceptance of responsibility is without merit. In order
to qualify for a reduction under § 3E1.1(a), Shakur had to prove by
a preponderance of the evidence that he clearly recognized and affir-
matively accepted personal responsibility for his criminal conduct.
United States v. Martinez, 901 F.2d 374, 377 (4th Cir. 1990). A sen-
tencing judge’s evaluation of acceptance of responsibility is reviewed
for clear error. United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.
1999). However, because Shakur continued to engage in disruptive
and threatening behavior subsequent to the prison disturbance under-
lying Shakur’s conviction and sentence, the district court’s decision
to deny Shakur a reduction is not clearly erroneous, as that behavior
indicates Shakur failed to voluntarily terminate or withdraw from
criminal conduct after his initial offense. See USSG § 3E1.1, com-
ment (n.1); see also United States v. Kidd, 12 F.3d 30, 34 (4th Cir.
1993) (noting defendant’s continued use and distribution of cocaine
post-indictment justified denial of credit for acceptance of responsi-
bility).

   Shakur’s claim that he was pressured to enter a guilty plea is simi-
larly meritless. A guilty plea must be "a voluntary and intelligent
                       UNITED STATES v. SHAKUR                        3
choice among the alternative courses of action open to the defendant."
North Carolina v. Alford, 400 U.S. 25, 31 (1970). However, a convic-
tion resulting from a guilty plea will be vacated only where a trial
court’s error affects the defendant’s substantial rights. See United
States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991). Because Shakur
affirmatively indicated in response to the district court’s questioning
that his plea was voluntary and not the result of coercion or threats,
in the absence of clear and convincing evidence to the contrary,
Shakur must be bound by those representations to the court during his
plea hearing. Little v. Allsbrook, 731 F.2d 238, 239-40 n.2 (4th Cir.
1984).

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   In light of the foregoing, we affirm Shakur’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED